                                          Case 4:17-cv-03252-PJH Document 100 Filed 05/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALFONSO OSEGUERA, et al.,
                                                                                        Case No. 17-cv-03252-PJH
                                   8                   Plaintiffs,

                                   9            v.                                      ORDER CONTINUING CMC AND
                                                                                        SETTING TIME FOR DEFENDANT
                                  10     LONGHUA ZHU, et al.,                           ZHU TO DECLARE BANKRUPTCY
                                  11                   Defendants.                      Re: Dkt. No. 96

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of plaintiff’s “case management statement.” Dkt. 99. In it,
                                  14   plaintiff indicates that, at a May 6, 2020 meeting of creditors in connection with his
                                  15   corporate co-defendant’s bankruptcy proceeding, defendant Longhua Zhu (“defendant
                                  16   Zhu”) “disclosed” his intent to file for bankruptcy. Id. at 2. Defendant Zhu has not
                                  17   contested this assertion and, in any event, failed to file any case management statement.
                                  18          Given the above, the court CONTINUES the May 28, 2020 case management
                                  19   conference. The court will allow defendant Zhu 45 days from the date of this order to file
                                  20   the above-mentioned bankruptcy and provide this court with notice of such filing. If
                                  21   defendant Zhu has not done so by that date, the parties are ORDERED to appear for a
                                  22   case management conference on July 16, 2020. In that event, the parties must file a
                                  23   statement in accordance with the court’s December 7, 2017 Order Setting Case
                                  24   Management Conference (Dkt. 19) by July 9, 2020. The court will notice follow-up
                                  25   instructions detailing the time and method for any such conference. Lastly, to the extent
                                  26   plaintiff has an email address for defendant Zhu, the court ORDERS plaintiff to
                                  27   immediately send a copy of this order to such address.
                                  28
                                         Case 4:17-cv-03252-PJH Document 100 Filed 05/26/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: May 26, 2020

                                   3                                       /s/ Phyllis J. Hamilton
                                                                           PHYLLIS J. HAMILTON
                                   4                                       United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
